Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 01/31/2022.
Claims 1, 6-8 and 11 are amended by the Applicants.
Claims 1-8 and 10-11 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Mark F. Mashack [73,782] on 02/18/2022. Examiner’s amendment is necessitated to overcome the rejections and further clarify the claimed invention. 
In the claims:
Please cancel 9 and amend claims 1 and 11 as follows.
1. (Currently Amended) A method for testing a software component implemented in a host system on the basis of one or more test campaigns, a test campaign comprising computer test cases and being associated with input test data, the method being comprising the steps of: 
executing the computer test cases of each test campaign for an operating time of said software component, which provides output test data associated with each test campaign; 

running said software component using input production run data, which provides output production run data; and 
determining an operating characteristic of said software component on the basis of the reference operating models according to a comparison between the input and output production run data and the data from the data partitions associated with said one or more test campaigns, wherein said software component is a free software item or a commercial off-the-shelf software item.

9. (Canceled)

11. (Currently Amended) A device for testing a software component implemented in a host system on the basis of one or more test campaigns, a test campaign comprising computer test cases and being associated with input test data, the device being comprising: 
a processing unit configured for: 
executing the computer test cases of each test campaign for an operating time of said software component, which provides output test data associated with each test campaign, and 

a test unit configured for: 
running said software component using input production run data, which provides output production run data, and  
determining an operating characteristic of said software component on the basis of the reference operating models according to a comparison between the input and output production run data and the data from the data partitions associated with said one or more test campaigns, wherein said software component is a free software item or a commercial off-the-shelf software item.
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of information systems, particularly, to the validation of components, equipment, products, information systems and software applications using free software or off-the-shelf software products. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…determining a reference operating model and a data partition on the basis of the input and output test data associated with each test campaign, a reference operating model being determined by applying a machine learning algorithm to said input and output test data, the data partition being determined by applying a data partitioning algorithm to said input and output test data;  running said software component using input production run data, which provides output production run data; and determining an operating characteristic of said software component on the basis of the reference operating models according to a comparison between the input and output production run data and the data from the data partitions associated with said one or more test campaigns, wherein said software component is a free software item or a commercial off-the-shelf software item” as recited in claim 1,
“…determining a reference operating model and a data partition on the basis of the input and output test data associated with each test campaign, a reference operating model being determined by applying a machine learning algorithm to said input and output test data, the data partition being determined by applying a data partitioning algorithm to said input and output test data; and a test unit configured for: running said software component using input production run data, which provides output production run data, and determining an operating characteristic of said software component on the basis of the reference operating models according to a comparison between the input and output production run data and the data from the data partitions associated with said one or more test campaigns, wherein said software component is a free software item or a commercial off-the-shelf software item” as recited in claim 11.
The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Hoare, Tony. "The verifying compiler: A grand challenge for computing research."  Discloses a set of criteria which distinguish a grand challenge in science or engineering from the many other kinds of short-term or long-term research problems that engage the interest of scientists and engineers. As an example drawn from Computer Science, I revive an old challenge: the construction and application of a verifying compiler that guarantees correctness of a program before running it.
Soeken, Mathias, et al. "Verifying UML/OCL models using Boolean satisfiability." Discloses nowadays, modeling languages like UML are essential in the design of complex software systems and also start to enter the domain of hardware and hardware/software code sign. Due to shortening time-to-market demands, “first time right” requirements have thereby to be satisfied. In this paper, we propose an approach that makes use of Boolean satisfiability for verifying UML/OCL models. We describe how the respective components of a verification problem, namely system states of a UML model, OCL constraints, and the actual verification task, can be encoded and afterwards automatically solved using an off the-shelf SAT solver. Experiments show that our approach can solve verification tasks significantly faster than previous methods while still supporting a large variety of UML/OCL constructs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.

/Satish Rampuria/      Primary Examiner, Art Unit 2193